
	

113 HR 3033 IH: Energy Security and Employment Act
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3033
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Latta (for
			 himself, Mr. McKinley,
			 Mr. Coffman,
			 Mr. Huelskamp,
			 Mr. Westmoreland,
			 Mr. Long, and
			 Mr. Huizenga of Michigan) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on the
			 Judiciary,
			 Energy and Commerce, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To enhance energy security by expanding access to
		  domestic energy resources, boost employment opportunities in the energy sector,
		  and provide consumers relief from artificial price increases.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be
			 referred to as the Energy Security and
			 Employment Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Expand access to America’s Oil and Gas
				Resources
					Subtitle A—Outer Continental Shelf
					Sec. 101. Repeal of moratorium under Gulf of Mexico Energy
				Security Act of 2006.
					Sec. 102. National defense areas.
					Sec. 103. OCS oil and gas leasing program for
				2013–2018.
					Sec. 104. Sharing of OCS receipts with States and local
				governments.
					Subtitle B—Arctic Coastal Plain
					Sec. 111. Definitions.
					Sec. 112. Leasing program for land within the Coastal
				Plain.
					Sec. 113. Lease sales.
					Sec. 114. Grant of leases by the Secretary.
					Sec. 115. Lease terms and conditions.
					Sec. 116. Expedited judicial review.
					Sec. 117. Rights-of-way and easements across the Coastal
				Plain.
					Sec. 118. Conveyance.
					Title II—Revocation of Energy-Restricting BLM Lockup
					Subtitle A—Expedited Shale Leasing of Federal
				Lands
					Sec. 201. Opening of lands to oil shale leasing.
					Subtitle B—Judicial Review Regarding Energy
				Projects
					Sec. 211. Definitions.
					Sec. 212. Jurisdiction over causes and claims relating to
				covered energy projects.
					Sec. 213. Time for filing complaint.
					Sec. 214. Expedition in hearing and determining the
				action.
					Sec. 215. Standard of review.
					Sec. 216. Limitation on injunction and prospective
				relief.
					Sec. 217. Limitation on Attorneys’ fees.
					Sec. 218. Legal standing.
					Subtitle C—Permitting reform
					Sec. 221. Purposes.
					Sec. 222. Federal Coordinator.
					Sec. 223. Regional offices and Regional Permit
				Coordinators.
					Sec. 224. Reviews and actions of Federal agencies.
					Sec. 225. State coordination.
					Sec. 226. Savings provision.
					Sec. 227. Administrative and judicial review.
					Sec. 228. Amendments to publication process.
					Sec. 229. Definitions.
					Title III—Relief From Regulations and Prohibitions that Cause
				Artificial Price Increases
					Subtitle A—Relief from EPA climate change regulations and
				Federal prohibitions on synthetic fuels 
					Sec. 301. Repeal of EPA climate change regulation.
					Sec. 302. Repeal of Federal ban on synthetic fuels purchasing
				requirement.
					Sec. 303. Elimination of boutique fuels.
					Subtitle B—Refinery reform
					Sec. 311. Refinery permitting process.
					Sec. 312. Existing refinery permit application
				deadline.
				
			IExpand access to
			 America’s Oil and Gas Resources
			AOuter Continental
			 Shelf
				101.Repeal of
			 moratorium under Gulf of Mexico Energy Security Act of 2006Section 104 of the Gulf of Mexico Energy
			 Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is
			 repealed.
				102.National
			 defense areasThis title shall
			 not affect the authority of the Secretary of Defense, with the approval of the
			 President, to designate national defense areas on the outer Continental Shelf
			 pursuant to section 12(d) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1341(d)).
				103.OCS oil and gas
			 leasing program for 2013–2018
					(a)In
			 generalThe Draft Proposed
			 Outer Continental Shelf Oil and Gas Leasing Program 2010–2015 issued by the
			 Secretary of the Interior under section 18 of the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1344) shall be considered to be the final oil and gas leasing
			 program under that section for the period of fiscal years 2013 through
			 2018.
					(b)Final
			 Environmental Impact StatementThe Secretary is considered to
			 have issued a final environmental impact statement for the program referred to
			 in subsection (a) in accordance with all requirements of section 102(2)(C) of
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
					(c)Termination of
			 existing programThe Five Year Outer Continental Shelf Oil and
			 Gas Leasing Program for 2012–2017 shall have no force or effect.
					104.Sharing of OCS
			 receipts with States and local governmentsSection 9 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1338) is amended as follows:
					(1)By designating the
			 existing text as a subsection (a).
					(2)In subsection (a)
			 (as so designated) by inserting , if not paid as otherwise provided in
			 this title after receipts.
					(3)By adding at the
			 end the following:
						
							(b)Treatment of OCS
				Receipts
								(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraph
				(2).
								(2)Immediate
				receipts sharingBeginning October 1, 2013, the Secretary shall
				pay under subsection (c) 50 percent of OCS Receipts received by the United
				States under all leases under this Act, except that the Secretary shall only
				pay 25 percent of such OCS Receipts received under all such leases within a
				State’s Adjacent Zone if leasing is not allowed within at least 25 percent of
				the portion of that State’s Adjacent Zone located completely within 75 miles of
				any coastline.
								(3)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are paid under paragraph (2) as
				follows:
									(A)Bonus
				bidsDeposits of bonus bids
				from a leased tract, including interest thereon, shall be allocated at the end
				of each fiscal year to the Adjacent State.
									(B)RoyaltiesDeposits
				of royalties and net profit shares from a leased tract, including interest
				thereon, shall be allocated at the end of each fiscal year as follows:
										(i)50
				percent to the Adjacent State.
										(ii)50 percent, in
				equal amounts, to all States, including the Adjacent State, that—
											(I)have a coastline
				point within 300 miles of the center of the leased tract; and
											(II)allow leasing
				within at least 25 percent of the portion of each State’s Adjacent Zone that is
				within 75 miles of the coastline.
											(C)Limitation if
				not admitted to the union as a StateAny territory of the United
				States shall only be entitled to one-half of a State share under this
				paragraph.
									(c)Payment of
				Allocations
								(1)In
				generalNot later than 90 days after the end of each fiscal year,
				the Secretary shall pay—
									(A)to each State 60
				percent of such State’s allocations under subsection b)(3) for the preceding
				fiscal year, together with all accrued interest thereon; and
									(B)to the coastal
				county-equivalents and municipal political subdivisions of such State a total
				of 40 percent of such State’s allocations under subsection (b)(3) for the
				preceding fiscal year, together with all accrued interest thereon, allocated
				among such county equivalents and subdivision in accordance with paragraph
				(2).
									(2)Allocations to
				coastal county-equivalent political subdivisionsThe Secretary
				shall make an initial allocation of the OCS Receipts to be paid with respect to
				a State under paragraph (1)(B) for a fiscal year as follows:
									(A)25 percent shall
				be allocated among coastal county-equivalent political subdivisions of the
				State that each—
										(i)are completely more than 25 miles landward of the coastline of the State;
				and
										(ii)have a part of
				which that lies not more than 75 miles landward from the coastline,
										based
				on the population of such subdivisions.(B)75 percent shall
				be allocated among coastal county-equivalent political subdivisions of the
				State that each are completely or partially less than 25 miles landward of the
				coastline, of which—
										(i)25
				percent shall be allocated based on the ratio of each such subdivision’s
				population to the coastal population of all such subdivisions;
										(ii)25 percent shall
				be allocated based on the ratio of the coastline miles of each such
				subdivision’s to the coastline miles of all such subdivisions of the State, as
				calculated by the Secretary with each such subdivisions without a coastline
				considered to have 50 percent of the average coastline miles of such
				subdivisions that do have coastlines; and
										(iii)50 percent shall
				be allocated equally to all such subdivisions having a coastline point within
				300 miles of the center of the leased tract with respect to which OCS Receipts
				are paid.
										(3)Allocations to
				coastal municipal political subdivisionsThe initial allocation
				to each coastal county-equivalent political subdivision under paragraph (2)
				shall be further allocated to the coastal county-equivalent political
				subdivision and any coastal municipal political subdivisions located partially
				or wholly within the boundaries of the coastal county-equivalent political
				subdivision, as follows:
									(A)One-third shall be
				allocated to the coastal county-equivalent political subdivision.
									(B)Two-thirds shall
				be allocated on a per capita basis to the municipal political subdivisions and
				the county-equivalent political subdivision, with the allocation to the latter
				based upon its population not included within the boundaries of a municipal
				political subdivision.
									(d)Investment of
				DepositsAmounts deposited under this section shall be invested
				by the Secretary of the Treasury in securities backed by the full faith and
				credit of the United States having maturities suitable to the needs of the
				account in which they are deposited and yielding the highest reasonably
				available interest rates as determined by the Secretary of the Treasury.
							(e)Use of
				FundsA recipient of funds under this section may use the funds
				for one or more of the following:
								(1)To reduce in-State
				college tuition at public institutions of higher learning and otherwise support
				public education, including career technical education.
								(2)To make
				transportation infrastructure improvements.
								(3)To reduce
				taxes.
								(4)To promote, fund,
				and provide for—
									(A)coastal or
				environmental restoration;
									(B)fish, wildlife,
				and marine life habitat enhancement;
									(C)waterways
				construction and maintenance;
									(D)levee construction
				and maintenance and shore protection; and
									(E)marine and
				oceanographic education and research.
									(5)To promote, fund,
				and provide for—
									(A)infrastructure
				associated with energy production activities conducted on the outer Continental
				Shelf;
									(B)energy
				demonstration projects;
									(C)supporting
				infrastructure for shore-based energy projects;
									(D)State geologic
				programs, including geologic mapping and data storage programs, and State
				geophysical data acquisition;
									(E)State seismic
				monitoring programs, including operation of monitoring stations;
									(F)development of oil
				and gas resources through enhanced recovery techniques;
									(G)alternative energy
				development, including bio fuels, coal-to-liquids, oil shale, tar sands,
				geothermal, geopressure, wind, waves, currents, hydro, and other renewable
				energy;
									(H)energy efficiency
				and conservation programs; and
									(I)front-end
				engineering and design for facilities that produce liquid fuels from
				hydrocarbons and other biological matter.
									(6)To promote, fund,
				and provide for—
									(A)historic
				preservation programs and projects;
									(B)natural disaster
				planning and response; and
									(C)hurricane and
				natural disaster insurance programs.
									(f)No Accounting
				RequiredNo recipient of funds under this section shall be
				required to account to the Federal Government for the expenditure of such
				funds, except as otherwise may be required by law. However, States may enact
				legislation providing for accounting for and auditing of such expenditures.
				Funds allocated under this section to States and political subdivisions may be
				used as matching funds for other Federal programs.
							(g)Effect of Future
				LawsEnactment after the date of the enactment of the Energy
				Security and Employment Act of any Federal statute that has the effect, as
				determined by the Secretary, of restricting any Federal agency from spending
				appropriated funds, or otherwise preventing it from fulfilling its preexisting
				responsibilities as of the date of enactment of the statute (unless such
				responsibilities have been reassigned to another Federal agency by the statute
				with no prevention of performance) to issue any permit or other approval
				impacting on the OCS oil and gas leasing program, or any lease issued
				thereunder, or to implement any provision of this Act shall automatically
				prohibit any payment of OCS Receipts under this section directly to States, and
				their coastal political subdivisions, for the duration of the restriction. The
				Secretary shall make the determination of the existence of such restricting
				effects within 30 days of a petition by any outer Continental Shelf lessee or
				producing State.
							(h)DefinitionsIn
				this section:
								(1)Adjacent
				stateThe term Adjacent State means, with respect to
				any program, plan, lease sale, leased tract or other activity, proposed,
				conducted, or approved pursuant to the provisions of this Act, any State the
				laws of which are declared to be the law of the United States for the portion
				of the outer Continental Shelf on which such program, plan, lease sale, leased
				tract, or activity appertains or is, or is proposed to be, conducted.
								(2)Adjacent zone
				and state adjacent zoneEach of the terms Adjacent
				Zone and State Adjacent Zone means, with respect to any
				program, plan, lease sale, leased tract, or other activity, proposed,
				conducted, or approved under this Act, the portion of the outer Continental
				Shelf for which the laws of a particular Adjacent State are declared to be the
				law of the United States.
								(3)Bonus
				bidsThe term bonus bid means all funds received by
				the Secretary to issue an outer Continental Shelf mineral lease.
								(4)Coastal
				county-equivalent political subdivisionThe term coastal
				county-equivalent political subdivision means a political jurisdiction
				immediately below the level of State government, including a county, parish,
				borough in Alaska, independent municipality that is not part of a county,
				parish, or borough in Alaska, or other equivalent subdivision of a coastal
				State, that lies within the coastal zone.
								(5)Coastal
				municipal political subdivisionThe term coastal municipal
				political subdivision means a municipality located within and part of a
				county, parish, borough in Alaska, or other equivalent subdivision of a State,
				all or part of which coastal municipal political subdivision lies within the
				coastal zone.
								(6)Coastal
				populationThe term coastal population means the
				population of all coastal county-equivalent political subdivisions, as
				determined by the most recent official data of the Census Bureau.
								(7)Coastal
				zoneThe term coastal zone means that portion of a
				coastal State, including the entire territory of any coastal county-equivalent
				political subdivision at least a part of which lies, within 75 miles landward
				from the coastline, or a greater distance as determined by State law enacted to
				implement this section.
								(8)OCS
				receiptsThe term OCS Receipts means bonus bids and
				royalties, excluding royalties from leases amended under the authority of
				section 8(s) of this Act.
								(9)Producing
				StateThe term producing State means an Adjacent
				State having an Adjacent Zone containing a leased tract from which OCS Receipts
				are derived.
								(10)RoyaltyThe
				term royalty means all funds received by the United States from
				production of oil or natural gas, or the sale of production taken in-kind, or
				from net profit shares, from an outer Continental Shelf mineral
				lease.
								.
					BArctic Coastal
			 Plain
				111.DefinitionsIn this subtitle:
					(1)Coastal
			 PlainThe term Coastal Plain means that area
			 identified as the 1002 Coastal Plain Area on the map.
					(2)Federal
			 agreementThe term Federal Agreement means the
			 Federal Agreement and Grant Right-of-Way for the Trans-Alaska Pipeline issued
			 on January 23, 1974, in accordance with section 28 of the Mineral Leasing Act
			 (30 U.S.C. 185) and the Trans-Alaska Pipeline Authorization Act (43 U.S.C. 1651
			 et seq.).
					(3)Final
			 statementThe term Final Statement means the final
			 legislative environmental impact statement on the Coastal Plain, dated April
			 1987, and prepared pursuant to section 1002 of the Alaska National Interest
			 Lands Conservation Act (16 U.S.C. 3142) and section 102(2)(C) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
					(4)MapThe
			 term map means the map entitled Arctic National Wildlife
			 Refuge, dated September 2005, and prepared by the United States
			 Geological Survey.
					(5)SecretaryThe
			 term Secretary means the Secretary of the Interior (or the
			 designee of the Secretary), acting through the Director of the Bureau of Land
			 Management, in consultation with the Director of the United States Fish and
			 Wildlife Service.
					112.Leasing program
			 for land within the Coastal Plain
					(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
						(1)to establish and
			 implement, in accordance with this subtitle, a competitive oil and gas leasing
			 program that will result in an environmentally sound program for the
			 exploration, development, and production of the oil and gas resources of the
			 Coastal Plain; and
						(2)to administer this
			 subtitle through regulations, lease terms, conditions, restrictions,
			 prohibitions, stipulations, and other provisions that require the application
			 of the best commercially available technology for oil and gas exploration,
			 development, and production to all exploration, development, and production
			 operations under this subtitle in a manner that ensures the receipt of fair
			 market value by the public for the mineral resources to be leased.
						(b)Repeal
						(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
						(2)Conforming
			 amendmentThe table of contents contained in section 1 of that
			 Act (16 U.S.C. 3101 note) is amended by striking the item relating to section
			 1003.
						(c)Compliance with
			 requirements from certain other laws
						(1)Adequacy of the
			 Department of the Interior’s legislative environmental impact
			 statementThe Final
			 Legislative Environmental Impact Statement (April 1987) on the Coastal
			 Plain prepared pursuant to section 1002 of the Alaska National Interest Lands
			 Conservation Act (16 U.S.C. 3142) and section 102(2)(C) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy
			 the requirements under the National Environmental Policy Act of 1969 that apply
			 with respect to prelease activities under this subtitle, including actions
			 authorized to be taken by the Secretary to develop and promulgate the
			 regulations for the establishment of a leasing program authorized by this
			 subtitle before the conduct of the first lease sale.
						(2)Compliance with
			 NEPA for other actions
							(A)In
			 generalBefore conducting the first lease sale under this
			 subtitle, the Secretary shall prepare an environmental impact statement in
			 accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.) with respect to the actions authorized by this subtitle that are not
			 referred to in paragraph (1).
							(B)Identification
			 and analysisNotwithstanding any other provision of law, in
			 carrying out this paragraph, the Secretary shall not be required—
								(i)to
			 identify nonleasing alternative courses of action; or
								(ii)to
			 analyze the environmental effects of those courses of action.
								(C)Identification
			 of preferred actionNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall—
								(i)identify only a
			 preferred action and a single leasing alternative for the first lease sale
			 authorized under this subtitle; and
								(ii)analyze the
			 environmental effects and potential mitigation measures for those 2
			 alternatives.
								(D)Public
			 commentsIn carrying out this paragraph, the Secretary shall
			 consider only public comments that are filed not later than 20 days after the
			 date of publication of a draft environmental impact statement.
							(E)Effect of
			 complianceNotwithstanding any other provision of law, compliance
			 with this paragraph shall be considered to satisfy all requirements for the
			 analysis and consideration of the environmental effects of proposed leasing
			 under this subtitle.
							(d)Relationship to
			 State and local authorityNothing in this subtitle expands or
			 limits any State or local regulatory authority.
					(e)Special
			 areas
						(1)Designation
							(A)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the North Slope Borough, Alaska, and the City of Kaktovik, Alaska, may
			 designate not more than 45,000 acres of the Coastal Plain as a special area if
			 the Secretary determines that the special area would be of such unique
			 character and interest as to require special management and regulatory
			 protection.
							(B)Sadlerochit
			 Spring areaThe Secretary shall designate as a special area in
			 accordance with subparagraph (A) the Sadlerochit Spring area, comprising
			 approximately 4,000 acres as depicted on the map.
							(2)ManagementThe
			 Secretary shall manage each special area designated under this subsection in a
			 manner that preserves the unique and diverse character of the area, including
			 fish, wildlife, subsistence resources, and cultural values of the area.
						(3)Exclusion from
			 leasing or surface occupancy
							(A)In
			 generalThe Secretary may exclude any special area designated
			 under this subsection from leasing.
							(B)No surface
			 occupancyIf the Secretary leases all or a portion of a special
			 area for the purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the land comprising
			 the special area.
							(4)Directional
			 drillingNotwithstanding any other provision of this subsection,
			 the Secretary may lease all or a portion of a special area under terms that
			 permit the use of horizontal drilling technology from sites on lease tracts
			 located outside the special area.
						(f)Limitation on
			 closed areasThe Secretary may not close land within the Coastal
			 Plain to oil and gas leasing or to exploration, development, or production
			 except in accordance with this subtitle.
					(g)Regulations
						(1)In
			 generalNot later than 15 months after the date of enactment of
			 this Act, the Secretary shall promulgate such regulations as are necessary to
			 carry out this subtitle, including rules and regulations relating to protection
			 of the fish and wildlife, fish and wildlife habitat, subsistence resources, and
			 environment of the Coastal Plain.
						(2)Revision of
			 regulationsThe Secretary shall periodically review and, as
			 appropriate, revise the rules and regulations issued under paragraph (1) to
			 reflect any significant biological, environmental, scientific or engineering
			 data that come to the attention of the Secretary.
						113.Lease
			 sales
					(a)In
			 generalLand may be leased pursuant to this subtitle to any
			 person qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.).
					(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
						(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
						(2)the holding of
			 lease sales after that nomination process; and
						(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
						(c)Lease sale
			 bidsLease sales under this subtitle may be conducted through an
			 Internet leasing program, if the Secretary determines that such a system will
			 result in savings to the taxpayer, an increase in the number of bidders
			 participating, and higher returns than oral bidding or a sealed bidding
			 system.
					(d)Acreage minimum
			 in first saleFor the first lease sale under this subtitle, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
					(e)Timing of lease
			 salesThe Secretary shall—
						(1)not later than 22
			 months after the date of enactment of this Act, conduct the first lease sale
			 under this subtitle;
						(2)not later than 90
			 days after the date of the completion of such sale, evaluate the bids in the
			 sale and issue leases resulting from the sale; and
						(3)conduct additional
			 lease sales under this subtitle at appropriate intervals if sufficient interest
			 in exploration or development exists to warrant the conduct of the additional
			 sales.
						114.Grant of leases
			 by the Secretary
					(a)In
			 generalOn payment by a lessee of such bonus as may be accepted
			 by the Secretary, the Secretary may grant to the highest responsible qualified
			 bidder in a lease sale conducted pursuant to section 113 a lease for any land
			 on the Coastal Plain.
					(b)Subsequent
			 transfers
						(1)In
			 generalNo lease issued under this subtitle may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary.
						(2)Condition for
			 approvalBefore granting any approval described in paragraph (1),
			 the Secretary shall consult with and give due consideration to the opinion of
			 the Attorney General.
						115.Lease terms and
			 conditionsAn oil or gas lease
			 issued pursuant to this subtitle shall—
					(1)provide for the
			 payment of a royalty of not less than 12½ percent of the
			 amount or value of the production removed or sold under the lease, as
			 determined by the Secretary in accordance with regulations applicable to other
			 Federal oil and gas leases;
					(2)require that each
			 lessee of land within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of land within the Coastal Plain and any other Federal land
			 that is adversely affected in connection with exploration, development,
			 production, or transportation activities within the Coastal Plain conducted by
			 the lessee or by any of the subcontractors or agents of the lessee;
					(3)provide that the
			 lessee may not delegate or convey, by contract or otherwise, that reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(4)provide that the
			 standard of reclamation for land required to be reclaimed under this subtitle
			 shall be, to the maximum extent practicable—
						(A)a condition
			 capable of supporting the uses that the land was capable of supporting prior to
			 any exploration, development, or production activities; or
						(B)on application by
			 the lessee, to a higher or better standard, as approved by the
			 Secretary;
						(5)contain terms and
			 conditions relating to protection of fish and wildlife, fish and wildlife
			 habitat, subsistence resources, and the environment as required under section
			 112(g)(1);
					(6)provide that each
			 lessee, and each agent and contractor of a lessee, use their best efforts to
			 provide a fair share of employment and contracting for Alaska Natives and
			 Alaska Native Corporations from throughout the State of Alaska, as determined
			 by the level of obligation previously agreed to in the Federal Agreement;
			 and
					(7)contain such other
			 provisions as the Secretary determines to be necessary to ensure compliance
			 with this subtitle and the regulations promulgated under this subtitle.
					116.Expedited
			 judicial review
					(a)Filing of
			 complaints
						(1)DeadlineA
			 complaint seeking judicial review of a provision of this subtitle or an action
			 of the Secretary under this subtitle shall be filed—
							(A)except as provided
			 in subparagraph (B), during the 90-day period beginning on the date on which
			 the action being challenged was carried out; or
							(B)in the case of a
			 complaint based solely on grounds arising after the 90-day period described in
			 subparagraph (A), by not later than 90 days after the date on which the
			 complainant knew or reasonably should have known about the grounds for the
			 complaint.
							(2)VenueA complaint seeking judicial review of a
			 provision of this subtitle or an action of the Secretary under this subtitle
			 shall be filed in the United States District Court for the District of
			 Columbia.
						(3)Scope
							(A)In
			 generalJudicial review of a decision of the Secretary relating
			 to a lease sale under this subtitle (including an environmental analysis of
			 such a lease sale) shall be—
								(i)limited to a
			 review of whether the decision is in accordance with this subtitle; and
								(ii)based on the
			 administrative record of the decision.
								(B)PresumptionsAny
			 identification by the Secretary of a preferred course of action relating to a
			 lease sale, and any analysis by the Secretary of environmental effects, under
			 this subtitle shall be presumed to be correct unless proven otherwise by clear
			 and convincing evidence.
							(b)Limitation on
			 other reviewAny action of the Secretary that is subject to
			 judicial review under this section shall not be subject to judicial review in
			 any civil or criminal proceeding for enforcement.
					(c)Relationship to
			 other provisionsSubtitle B of title II shall not affect the
			 application of this section.
					117.Rights-of-way
			 and easements across the Coastal Plain
					(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
						(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (16 U.S.C. 3161 et seq.); and
						(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170,
			 3171).
						(b)RegulationsThe
			 Secretary shall include in regulations under section 112(g) provisions
			 governing the granting of rights-of-way and easements described in subsection
			 (a).
					118.ConveyanceNotwithstanding section 1302(h)(2) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), to
			 remove any cloud on title to land, and to clarify land ownership patterns in
			 the Coastal Plain, the Secretary shall—
					(1)to the extent
			 necessary to fulfill the entitlement of the Kaktovik Inupiat Corporation under
			 sections 12 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611,
			 1613), as determined by the Secretary, convey to that Corporation the surface
			 estate of the land described in paragraph (1) of Public Land Order 6959, in
			 accordance with the terms and conditions of the agreement between the
			 Secretary, the United States Fish and Wildlife Service, the Bureau of Land
			 Management, and the Kaktovik Inupiat Corporation, dated January 22, 1993;
			 and
					(2)convey to the
			 Arctic Slope Regional Corporation the remaining subsurface estate to which that
			 Corporation is entitled under the agreement between that corporation and the
			 United States, dated August 9, 1983.
					IIRevocation of
			 Energy-Restricting BLM Lockup
			AExpedited Shale
			 Leasing of Federal Lands
				201.Opening of
			 lands to oil shale leasing
					(a)Repeal of
			 Limitation on Use of FundsSection 433 of division F of the
			 Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2152) is
			 repealed.
					(b)Issuance of
			 RegulationsThe Secretary of the Interior shall issue all
			 regulations necessary to implement section 369 of the Energy Policy Act of 2005
			 (42 U.S.C. 15927) with respect to oil shale by not later than 60 days after the
			 date of the enactment of this Act. Such regulations shall include such
			 safeguards and assurances as the Secretary considers necessary to allow States
			 to exercise their regulatory and statutory authorities under State law,
			 consistent with otherwise applicable Federal law.
					(c)Leasing of Oil
			 Shale ResourceImmediately after issuing regulations under
			 subsection (b), the Secretary of the Interior shall—
						(1)offer for leasing
			 for research and development of oil shale resources under subsection (c) of
			 section 369 of the Energy Policy Act of 2005 (42 U.S.C. 15927), additional
			 160-acre tracts of lands the Secretary considers necessary to fulfill the
			 research and development objectives of such Act; and
						(2)offer for leasing
			 for commercial exploration, development, and production of oil shale resources
			 under subsection (e) of such section, public lands in States for which the
			 Secretary finds sufficient support and interest as required by that
			 subsection.
						BJudicial Review
			 Regarding Energy Projects
				211.DefinitionsIn this subtitle:
					(1)The term covered civil action means a civil action containing a
			 claim under section 702 of title 5, United States Code, regarding agency action
			 (as defined for the purposes of that section) affecting a covered energy
			 project on Federal lands of the United States.
					(2)The term
			 covered energy project means any action or decision by the
			 President or a Federal official regarding the leasing of Federal lands
			 (including submerged lands) for the exploration, development, production,
			 processing, or transmission of oil, natural gas, or any other source or form of
			 energy, including actions and decisions regarding the selection or offering of
			 Federal lands for such leasing, or any action under such a lease, except that
			 the term does not include any disputes between the parties to a lease regarding
			 the obligations under such lease, including regarding any alleged breach of the
			 lease.
					212.Jurisdiction
			 over causes and claims relating to covered energy projectsVenue for any covered civil action shall
			 lie in the district court where a project or lease tract exists or is
			 proposed.
				213.Time for filing
			 complaintAll causes and
			 claims arising from a covered energy project must be filed not later than the
			 end of the 90-day period beginning on the date of the action or decision by a
			 Federal official that constitutes the covered energy project concerned. Any
			 cause or claim not filed within that time period shall be barred.
				214.Expedition in
			 hearing and determining the actionThe court shall endeavor to hear and
			 determine any covered civil action as expeditiously as possible.
				215.Standard of
			 reviewIn any judicial review
			 of a covered civil action, administrative findings and conclusions relating to
			 the challenged Federal action or decision shall be presumed to be correct, and
			 the presumption may be rebutted only by clear and convincing evidence contained
			 in the administrative record.
				216.Limitation on
			 injunction and prospective reliefIn a covered civil action, the court shall
			 not grant or approve any prospective relief unless the court finds that such
			 relief is narrowly drawn, extends no further than necessary to correct the
			 violation of a legal requirement, and is the least intrusive means necessary to
			 correct that violation. In addition, a court shall limit the duration of a
			 preliminary injunction to halt a covered energy projects to no more than 60
			 days, unless the court finds clear reasons to extend the injunction. In such
			 case of an extension, such extension shall only be in a 30-day increment and
			 shall require action by the court to renew the injunction.
				217.Limitation on
			 Attorneys’ feesSections 504
			 of title 5, United States Code, and 2412 of title 28, United States Code,
			 (together commonly called the Equal Access to Justice Act) do not apply to a
			 covered civil action, nor shall any party in such a covered civil action
			 receive payment from the Federal Government for their attorneys’ fees,
			 expenses, and other court costs.
				218.Legal
			 standingChallengers filing
			 appeals with the Department of the Interior Board of Land Appeals shall meet
			 the same standing requirements as challengers before a United States district
			 court.
				CPermitting
			 reform
				221.PurposesThe purposes of this subtitle are to—
					(1)respond to the
			 Nation’s increased need for domestic energy resources;
					(2)facilitate
			 interagency coordination and cooperation in the processing of permits required
			 to support oil and gas use authorization on Federal lands, both onshore and on
			 the Outer Continental Shelf, in order to achieve greater consistency,
			 certainty, and timeliness in permit processing requirements;
					(3)promote process
			 streamlining and increased interagency efficiency, including elimination of
			 interagency duplication of effort;
					(4)improve
			 information sharing among agencies and understanding of respective agency roles
			 and responsibilities;
					(5)promote
			 coordination with State agencies with expertise and responsibilities related to
			 Federal oil and gas permitting decisions;
					(6)promote
			 responsible stewardship of Federal oil and gas resources;
					(7)maintain high
			 standards of safety and environmental protection; and
					(8)enhance the
			 benefits to Federal permitting already occurring as a result of a coordinated
			 and timely interagency process for oil and gas permit review for certain
			 Federal oil and gas leases.
					222.Federal
			 Coordinator
					(a)EstablishmentThere
			 is established, as an independent agency in the Executive Branch, the Office of
			 the Federal Oil and Gas Permit Coordinator.
					(b)Federal Permit
			 CoordinatorThe Office shall be headed by a Federal Permit
			 Coordinator, who shall be appointed by the President within 90 days after the
			 date of enactment of this Act.
					(c)DutiesThe
			 Federal Permit Coordinator shall be responsible for the following:
						(1)Coordinating the
			 timely completion of all permitting activities by Federal agencies, and State
			 agencies to the maximum extent practicable, with respect to any oil and gas
			 project under a Federal lease issued pursuant to the mineral leasing laws,
			 either onshore or on the Outer Continental Shelf, including (for purposes of
			 this subtitle only) any oil shale project under a Federal oil shale
			 lease.
						(2)Ensuring the
			 compliance of Federal agencies, and State agencies to the extent they
			 participate, with this subtitle.
						223.Regional
			 offices and Regional Permit Coordinators
					(a)Regional
			 officesWithin 90 days after the date of appointment of the
			 Federal Permit Coordinator, the Secretary of the Interior, in consultation with
			 the Federal Permit Coordinator, shall establish regional offices to coordinate
			 review of Federal permits for oil and gas projects on Federal lands onshore and
			 on the Outer Continental Shelf.
					(b)Number and
			 location of regional officesThe number of regional offices shall
			 be established by the Secretary in consultation with the Federal Permit
			 Coordinator. The Secretary shall ensure that there is an adequate number of
			 offices in each region proximate to available Federal oil and gas lease tracts
			 onshore and on the Outer Continental Shelf to meet the demands for expeditious
			 permitting in that region. The Secretary shall designate as regional offices
			 under this section all offices established under section 365 of the Energy
			 Policy Act of 2005 (42 U.S.C. 15924).
					(c)Memorandum of
			 understandingWithin 90 days after the appointment of the Federal
			 Permit Coordinator, the Federal Permit Coordinator, the Secretary, the
			 Secretary of Agriculture, the Secretary of Commerce, the Secretary of Homeland
			 Security, the Administrator of the Environmental Protection Agency, the
			 Secretary of Defense, and the head of any other Federal agency with
			 responsibilities related to permitting of Federal oil and gas leases, shall
			 enter into a memorandum of understanding establishing respective duties and
			 responsibilities for staffing the regional offices and accomplishing the
			 objectives of this section.
					(d)Designation of
			 qualified staff
						(1)In
			 generalNot later than 30 days after the date of signing of the
			 MOU, all Federal signatory agencies shall assign to each regional office the
			 appropriate employees with expertise in the oil and gas permitting issues
			 relating to that office, including, but not limited to, with respect to—
							(A)consultation and
			 preparation of biological opinions under section 7 of the Endangered Species
			 Act of 1973 (16 U.S.C. 1536);
							(B)permits under
			 section 404 of Federal Water Pollution Control Act (33 U.S.C. 1344);
							(C)regulatory matters
			 under the Clean Air Act (42 U.S.C. 7401 et seq.);
							(D)planning under the
			 National Forest Management Act of 1976 (16 U.S.C. 472a et seq.);
							(E)the preparation of
			 analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.);
							(F)applications for
			 permits to drill under the Mineral Leasing Act (30 U.S.C. 181 et seq.);
			 and
							(G)exploration plans
			 and development and production plans under the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1331 et seq.).
							(2)Preference and
			 incentivesTo the maximum extent practicable, for purposes of
			 this subsection, Federal agencies shall give preference to employees
			 volunteering for reassignment to the regional offices, and shall offer
			 incentives to attract and retain regional office employees, including, but not
			 limited to, retaining contract employees, rotational assignments, salary
			 incentives of up to 120 percent of an employee’s existing salary immediately
			 prior to reassignment, or any combination of strategies.
						(e)DutiesEach
			 employee assigned under subsection (d) shall—
						(1)within 90 days
			 after the date of assignment, report to the regional office to which the
			 employee is assigned;
						(2)be responsible for
			 all issues relating to the jurisdiction of the home office or agency of the
			 employee; and
						(3)participate as
			 part of the team working on proposed oil and gas projects, planning, and
			 environmental analyses.
						(f)Creation of and
			 delegation of authority to regional permit coordinatorsThe
			 Federal Permit Coordinator shall appoint a Regional Permit Coordinator to be
			 located within each regional office established under this section, with full
			 authority to act on behalf of the Federal Permit Coordinator.
					(g)Additional
			 personnelThe Federal Permit Coordinator or Regional Permit
			 Coordinators may at any time direct that any Federal agency party to the MOU
			 under subsection (c) assign additional staff required to implement the duties
			 of the regional offices.
					224.Reviews and
			 actions of Federal agencies
					(a)Schedules for
			 timely permit decisionmakingWithin 10 days after the date on
			 which the Secretary receives any oil and gas permit application or amended
			 application, the Secretary shall either notify the applicant that the
			 application is complete or notify the applicant that information is missing and
			 specify the information that is required to be submitted for the application to
			 be complete. Within 30 days after notifying a permit applicant that an
			 application is complete, the Secretary, in consultation with the permit
			 applicant as necessary, shall determine and inform the Regional Permit
			 Coordinator responsible for that project area whether the proposed permit is a
			 class I, class II, or class III permit. The Regional Permit Coordinator shall
			 as soon as possible but in no event later than 30 days following the
			 Secretary’s determination establish a binding schedule to ensure the most
			 expeditious possible review and processing of the requested permit, in
			 accordance with this section.
					(b)Permit classes
			 and schedules
						(1)Class I
			 permitsAn oil and gas permit shall be designated as a class I
			 permit under this section if the permitted activity is of a nature that would
			 typically require preparation of an environmental impact statement under NEPA
			 to inform the permitting decision. For such permits, the Regional Permit
			 Coordinator shall establish a schedule for timely completion of all permit
			 reviews and processing, not to exceed 30 months. The Regional Permit
			 Coordinator shall make the schedule publicly available within 10 days after the
			 schedule is established.
						(2)Class II
			 permitsAn oil and gas permit shall be designated as a class II
			 permit under this section if the permitted activity is of a nature that would
			 typically be found not to significantly affect the quality of the human
			 environment under NEPA. For such permits, the Regional Permit Coordinator shall
			 establish the most expeditious schedule possible for completion of all permit
			 reviews and processing, not to exceed 90 days. The Regional Permit Coordinator
			 may grant a one-time extension of that schedule, not to exceed 60 days, upon a
			 good cause showing that additional time is necessary to complete permit
			 decisions. Not later than 15 days after establishing or extending any schedule
			 for a class II permit, the Regional Permit Coordinator shall provide the permit
			 applicant with the schedule.
						(3)Class III
			 permitsNotwithstanding paragraphs (1) and (2), an oil and gas
			 permit shall be designated as a class III permit under this section if the
			 permitted activity either qualifies for a statutory or regulatory categorical
			 exclusion under NEPA or if the requirements under NEPA and other applicable law
			 for the permit have been completed within 30 days after the date of a complete
			 application. For such permits, the permit shall be issued within 30 days after
			 the date of a complete application.
						(4)Reclassification
			 of class II permitIf prior to the expiration of the established
			 schedule for a class II permit newly discovered information indicates that the
			 class II permit will significantly affect the quality of the human environment,
			 the Secretary may, in consultation with the permit applicant, reclassify the
			 permit as a class I permit under paragraph (1), and the Regional Coordinator
			 shall establish an amended schedule that complies with the provisions of that
			 paragraph.
						(c)ReportingThe
			 Regional Permit Coordinators shall include data on all schedule timing and
			 compliance in their reports to the Federal Permit Coordinator required under
			 subsection (i), who shall include such data in the report to the President and
			 Congress required under subsection (i).
					(d)Dispute
			 resolutionThe Regional Permit Coordinator shall resolve all
			 administrative issues that affect oil and gas permit reviews. The Regional
			 Permit Coordinator shall report jointly to the Federal Permit Coordinator and
			 to the head of the relevant action agency, or his or her designee, for
			 resolution of any issue regarding an oil and gas permit that may result in
			 missing the schedule deadlines established pursuant to subsection (b). The
			 Regional Permit Coordinators shall include data regarding the incidence and
			 resolution of disputes under this subsection in their reports to the Federal
			 Permit Coordinator required under subsection (i), who shall include such
			 reported data and develop recommendations in the report to the President and
			 Congress required under subsection (i).
					(e)RemediesAn
			 applicant for a class I permit may bring a cause of action to seek expedited
			 mandamus review, if a Regional Permit Coordinator or the Secretary fails
			 to—
						(1)establish a
			 schedule in accordance with subsection (b);
						(2)enforce and ensure
			 completion of reviews within schedule deadlines; or
						(3)take all actions
			 as are necessary and proper to avoid jeopardizing the timely completion of the
			 entire schedule.
						If an agency fails to complete its
			 review of and issue a decision upon a permit within the schedule established by
			 the court, that permit shall be deemed granted to the applicant.(f)Prohibition of
			 certain terms and conditionsNo Federal agency may include in any
			 permit, right-of-way, or other authorization issued for an oil and gas project
			 subject to the provisions of this subtitle, any term or condition that may be
			 authorized, but is not required, by the provisions of any applicable law, if
			 the Federal Permit Coordinator determines that such term or condition would
			 prevent or impair in any significant respect completion of a permit review
			 within the time schedule established pursuant to subsection (b) or would
			 otherwise impair in any significant respect expeditious oil and gas
			 development.
					(g)Consolidated
			 recordThe Federal Permit Coordinator, acting through the
			 appropriate Regional Permit Coordinator, with the cooperation of Federal and
			 State administrative officials and agencies, shall maintain a complete,
			 consolidated record of all decisions made or actions taken by the Federal
			 Permit Coordinator or Regional Permit Coordinator or by any Federal agency with
			 respect to any oil and gas permit.
					(h)Relationship to
			 NEPA and Energy Policy Act of 2005
						(1)Section 390(a) of
			 the Energy Policy Act of 2005 (42 U.S.C. 15942(a)) is amended—
							(A)by striking
			 rebuttable presumption that the use of a; and
							(B)by striking
			 would apply.
							(2)Section 17(p) of
			 the Mineral Leasing Act (30 U.S.C. 226(p)) is repealed.
						(i)Additional
			 powers and responsibilities
						(1)Regional Permit
			 Coordinator reportsThe Regional Permit Coordinators shall each
			 submit a report to the Federal Permit Coordinator by December 31 of each year
			 that documents each office’s performance in meeting the objectives under this
			 subtitle, including recommendations to further streamline the permitting
			 process.
						(2)Redirection of
			 priorities or resourcesIn
			 order to expedite overall permitting activity, the Federal Permit Coordinator
			 may redirect the priority of regional office activities or the allocation of
			 resources among such offices, and shall engage the agencies that are parties to
			 the MOU to the extent such adjustments implicate their respective staffs or
			 resources.
						(3)Report to
			 congressBeginning 3 years after the date of enactment of this
			 Act, the Federal Permit Coordinator shall prepare and submit a report to the
			 President and Congress by April 15 of each year that outlines the results
			 achieved under this subtitle and makes recommendations to the President and
			 Congress for further improvements in processing oil and gas permits on Federal
			 lands.
						225.State
			 coordinationThe Governor of
			 any State wherein an oil and gas operation may require a Federal permit, or the
			 coastline of which is in immediate geographic proximity to oil and gas
			 operations on the Outer Continental Shelf, may be a signatory to the MOU for
			 purposes of fulfilling any State responsibilities with respect to Federal oil
			 and gas permitting decisions. The Regional Permit Coordinators shall facilitate
			 and coordinate concurrent State reviews of requested permits for oil and gas
			 projects on the Outer Continental Shelf.
				226.Savings
			 provisionExcept as expressly
			 stated, nothing in this subtitle affects—
					(1)the applicability
			 of any Federal or State law; or
					(2)any delegation of
			 authority made by the head of a Federal agency the employees of which are
			 participating in the implementation of this section.
					227.Administrative
			 and judicial review
					(a)Administrative
			 reviewAny oil and gas permitting decision for Federal lands
			 onshore or on the Outer Continental Shelf that was issued in accordance with
			 the procedures established by this subtitle shall not be subject to further
			 administrative review within the respective Federal agency responsible for that
			 decision, and shall be the final decision of that agency for purposes of
			 judicial review.
					(b)Exclusive
			 jurisdiction over permit decisionsOnly the United States
			 District Court for the District of Columbia shall have original jurisdiction
			 over any civil action for the review of such a permit decision.
					(c)Limitations on
			 claimsNotwithstanding any other provision of law, any action
			 arising under Federal law seeking judicial review of a permit, license, or
			 approval issued by a Federal agency for an oil and gas permit subject to this
			 subtitle shall be barred unless it is filed within 90 days after the date of
			 the decision. Nothing in this subtitle creates a right to judicial review or
			 places any limit on filing a claim that a person has violated the terms of a
			 permit, license, or approval.
					(d)Filing of
			 recordWhen any civil action is brought pursuant to this
			 subtitle, the Federal Permit Coordinator shall immediately prepare for the
			 court a consolidated record.
					(e)Expedited
			 reviewThe court shall endeavor to hear and determine any action
			 for judicial review challenging a decision approved pursuant to this section as
			 expeditiously as possible.
					(f)Expedited
			 mandamus reviewNotwithstanding subsection (e), within 30 days
			 after the filing of an action challenging or seeking to enforce an established
			 permit review schedule for a class I permit, the court shall issue a decision
			 either compelling permit issuance or sanctioning the delay and establishing a
			 new schedule that enables the most expeditious possible completion of
			 proceedings. In rendering its decision, the court shall review whether the
			 agencies subject to the schedule have been acting in good faith, whether the
			 permit applicant has been cooperating fully with the agencies that are
			 responsible for issuing the requested permits, and any other relevant matters.
			 The court may issue orders to enforce any schedule it establishes under this
			 subsection.
					(g)No private right
			 of actionThis subtitle shall not be construed to create any
			 additional right, benefit, or trust responsibility, substantive or procedural,
			 enforceable at law or equity, by a person against the United States, its
			 agencies, its officers, or any person.
					(h)Finality of
			 leasing decisionsNotwithstanding the provisions of any law or
			 regulation to the contrary, a decision by the Department of the Interior to
			 issue a Final Notice of Sale and proceed with an oil and gas lease sale
			 pursuant to any mineral leasing law shall not be subject to further
			 administrative review within the Department of the Interior, and shall be the
			 final decision of the agency for purposes of judicial review.
					228.Amendments to
			 publication processSection 18
			 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended—
					(1)by amending
			 subsection (c)(2) to read as follows:
						
							(2)The Secretary shall publish a proposed
				leasing program in the Federal Register, and shall submit a copy of such
				proposed program to the Governor of each affected State, for review and
				comment. The Governor of a State may solicit comments from those executives of
				local governments of the State that the Governor, in the Governor’s discretion,
				determines will be affected by the proposed
				program.
							;
					(2)by striking
			 subsection (c)(3); and
					(3)in subsection
			 (d)(2) by inserting final after proposed.
					229.DefinitionsIn this subtitle:
					(1)MOUThe
			 term MOU means the memorandum of understanding entered into under
			 section 223(c).
					(2)NEPAThe
			 term NEPA means the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.).
					(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					IIIRelief From
			 Regulations and Prohibitions that Cause Artificial Price Increases
			ARelief from EPA
			 climate change regulations and Federal prohibitions on synthetic fuels
			 
				301.Repeal of EPA
			 climate change regulation
					(a)DefinitionsIn
			 this section:
						(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
						(2)Greenhouse
			 gasThe term greenhouse gas means any of the
			 following:
							(A)Carbon
			 dioxide.
							(B)Methane.
							(C)Nitrous
			 oxide.
							(D)Sulfur
			 hexafluoride.
							(E)Any
			 hydrofluorocarbon.
							(F)Any
			 perfluorocarbon.
							(G)Nitrogen
			 trifluoride.
							(H)Any other
			 substance subject to regulation, action, or consideration due to the
			 contribution of the substance to climate change.
							(3)Stationary
			 sourceThe term stationary source has the meaning
			 given the term in section 302 of the Clean Air Act (42 U.S.C. 7602).
						(b)Regulation of
			 greenhouse gases
						(1)Regulation,
			 action, and consideration for effects other than climate change
							(A)In
			 generalExcept as provided in subparagraph (B), the President or
			 the head of a Federal department or agency may not promulgate regulations
			 providing for the control of emissions of a greenhouse gas, enforce or
			 implement any law (including a regulation) enacted or promulgated as of the
			 date of enactment of this Act that provides for the control of emissions of a
			 greenhouse gas, take action relating to or take into consideration the climate
			 effects of emissions of a greenhouse gas, consider climate effects in
			 implementing or enforcing any law (including a regulation), or condition or
			 deny any approval based on climate effects.
							(B)ExceptionThe
			 limitation under subparagraph (A) does not prohibit—
								(i)regulation of,
			 action with respect to, or consideration of a greenhouse gas under title VI of
			 the Clean Air Act (42 U.S.C. 7671 et seq.) other than for the potential or
			 actual effect of the greenhouse gas on climate change; or
								(ii)voluntary
			 incentive programs to promote the development or deployment of technologies
			 that reduce greenhouse gas emissions.
								(C)Exclusive
			 authority; CAFE regulations; challenges to rules
								(i)Exclusive
			 authorityThe authority of the Secretary of Transportation under
			 chapter 329 of title 49, United States Code—
									(I)does not include
			 any authority with respect to greenhouse gases; and
									(II)is unaffected by
			 this section.
									(ii)CAFE
			 regulationsNotwithstanding any provision to the contrary in this
			 Act, the requirements set forth in the final rule entitled Light-Duty
			 Vehicle Greenhouse Gas Emission Standards and Corporate Average Fuel Economy
			 Standards; Final Rule (75 Fed. Reg. 25324 (May 7, 2010)), and the final
			 rule entitled 2017 and Later Model Year Light-Duty Vehicle Greenhouse
			 Gas Emissions and Corporate Average Fuel Economy Standards (77 Fed.
			 Reg. 62624 (October 15, 2012)), shall remain in effect without further
			 modification or revision.
								(iii)Challenges to
			 rulesNothing in this paragraph affects—
									(I)any challenge to
			 the final rule described in clause (ii) that—
										(aa)as of
			 the date of enactment of this Act, is pending in court; or
										(bb)is
			 filed after that date of enactment; or
										(II)any pending or
			 future challenge to any current or future rules promulgated under the authority
			 referred to in clause (i).
									(D)Certain prior
			 agency actionsExcept as
			 provided in subparagraph (C), each rule promulgated and action taken by the
			 Administrator before the date of enactment of this Act to regulate greenhouse
			 gases for effects relating to atmospheric concentrations of greenhouse gases
			 (including climate change), shall have no force or effect.
							(E)Regulation under
			 other provisions
								(i)In
			 generalNeither the regulations referred to in subparagraph
			 (C)(ii) nor any other provision of law (including a regulation) or action
			 relating to greenhouse gases shall—
									(I)have any impact on
			 the regulation of stationary sources under title I of the Clean Air Act (42
			 U.S.C. 7401 et seq.); or
									(II)be considered to
			 be the regulation of pollutants under that Act (42 U.S.C. 7401 et seq.) for any
			 purpose (other than for the regulation of greenhouse gas emissions for
			 light-duty motor vehicles from model years 2012 and later, as required by the
			 rules described in subparagraph (C)(ii)), including for the purpose of issuing
			 permits or establishing regulatory standards.
									(ii)Requests for
			 waiversSection 209(b) of the Clean Air Act (42 U.S.C. 7543(b))
			 is amended by adding at the end the following:
									
										(4)Requests for
				waiversNotwithstanding any other provision of this Act or any
				other law—
											(A)no request for a waiver of the application
				of this section by any State for standards to control emissions of any air
				pollutant that is a greenhouse gas (as defined in section 301 of the Energy
				Security and Employment Act) from new motor vehicles or new motor vehicle
				engines of model year 2017 or later may be granted by the Administrator;
				and
											(B)no grant of any
				waiver by the Administrator before the date of enactment of this paragraph
				shall be considered by the Administrator, the requesting State, or any court as
				waiving the application of subsection (a), or any other provision of this
				section, to standards adopted by the State for control of emissions of any air
				pollutant that is a greenhouse gas (as defined in section 301 of the Energy
				Security and Employment Act) from new motor vehicles or new motor vehicle
				engines of model year 2017 or
				later.
											.
								(F)Impacts on State
			 laws
								(i)In
			 generalAny provision of a State implementation plan designating
			 greenhouse gases as pollutants that are subject to regulation or as regulated
			 pollutants, or otherwise authorizing or requiring limitations on the emission
			 of greenhouse gases under State law—
									(I)shall not be
			 federally enforceable;
									(II)shall not be
			 deemed to be Federal law; and
									(III)shall be deemed
			 to be stricken from the State implementation plan.
									(ii)Authority of
			 States
									(I)In
			 generalSubject to subclause (II), nothing in this section
			 affects any State law (including a regulation) or the authority of any State to
			 adopt a law or promulgate a regulation.
									(II)Authority of
			 AdministratorNotwithstanding subclause (I), the Administrator
			 shall have no authority to approve or make federally enforceable any provision
			 of a State implementation plan requiring the control of greenhouse gas
			 emissions.
									(III)Amendment of
			 existing lawsIf, as a result of the regulations described in
			 subparagraph (D), a State adopted any law (including a regulation) designating
			 greenhouse gases as pollutants that are subject to regulation or as regulated
			 pollutants, or authorizing or requiring limitations on the emission of
			 greenhouse gases under State law, the State may amend the adopted law to remove
			 any restrictions on greenhouse gas emissions.
									(iii)Federalization
			 of SIP requirementsThe Administrator shall have no authority to
			 approve or make federally enforceable any provision of a State implementation
			 plan requiring the control of greenhouse gas emissions.
								(G)Presidential
			 findings and conclusionsExcept as authorized by this paragraph
			 or another Act of Congress, the President or the head of a Federal department
			 or agency may not examine or make findings or conclusions, for purposes of
			 promulgating or issuing policy, guidance, or regulations to address the impacts
			 of greenhouse gas emissions on climate change.
							(H)Judicial
			 review
								(i)In
			 generalIn addition to any other remedies available, any person
			 affected by a regulation, action, or consideration concerning the control of
			 emissions of a greenhouse gas that fails to meet the criteria described in
			 subparagraph (A) may challenge the regulation, action, or consideration.
								(ii)JurisdictionThe
			 United States Court of Appeals for the District of Columbia Circuit shall have
			 exclusive jurisdiction over any review of any Federal, State, or other
			 regulation, action, or consideration challenged under clause (i).
								(2)Actions at
			 lawNo cause of action, whether based on common law or civil tort
			 (including nuisance) or any other legal or equitable theory, may be brought or
			 maintained, and no liability, money damages, or injunctive relief arising from
			 such an action may be imposed, for—
							(A)any potential or
			 actual contribution of a greenhouse gas to climate change; or
							(B)any direct or
			 indirect effect of potential or actual atmospheric concentrations of a
			 greenhouse gas.
							(3)AllowancesNo
			 State shall have authority—
							(A)to require any
			 entity to procure, hold, or surrender allowances for the emission of greenhouse
			 gases that takes place outside of the State; or
							(B)to
			 otherwise—
								(i)regulate or tax,
			 directly or indirectly, greenhouse gas emissions produced outside of the State;
			 or
								(ii)to otherwise
			 limit the importation of products or electricity into the State based on
			 greenhouse gas emissions occurring outside the State.
								302.Repeal of
			 Federal ban on synthetic fuels purchasing requirementSection 526 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17142) is repealed.
				303.Elimination of
			 boutique fuels
					(a)Elimination of
			 Multiple FuelsSection
			 211(c)(4) of the Clean Air Act (42 U.S.C. 7545(c)(4)) is amended to read as
			 follows:
						
							(4)After the date of the enactment of the
				Energy Security and Employment Act no State (or political subdivision thereof)
				may prescribe or attempt to enforce any control or prohibition respecting any
				characteristic or component of a fuel or fuel additive in a motor vehicle or
				motor vehicle engine. Any such control or prohibition adopted before such date
				of enactment shall cease to have any force and effect on the date that is 3
				years after such date of
				enactment.
							.
					(b) Conventional
			 GasolineSection 211(k) of the Clean Air Act (42 U.S.C. 7545(k))
			 is amended to read as follows:
						
							(k)Conventional
				Gasoline Required Throughout Entire NationThe Administrator shall promulgate
				regulations under this subsection requiring that all gasoline sold or
				introduced into commerce in the United States (except the noncontiguous States
				and territories) after the date that is 3 years after the date of the enactment
				of the Energy Security and Employment Act for use in a motor vehicle or motor
				vehicle engine be conventional gasoline. As used in this section, the term
				conventional gasoline means a single blend of gasoline identified
				in regulations of the Administrator with a uniform chemical composition in all
				regions of the country that is identical to the chemical composition of the
				gasoline most widely sold in the United States before the date of the enactment
				of the Energy Security and Employment Act in areas other than nonattainment
				areas.
							.
					(c)Oxygenated
			 FuelsSubsection (m) of section 211 of the Clean Air Act (42
			 U.S.C. 7545) is repealed.
					BRefinery
			 reform
				311.Refinery
			 permitting process
					(a)DefinitionsIn
			 this section:
						(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
						(2)ExpansionThe
			 term expansion means a physical change that results in an increase
			 in the capacity of a refinery.
						(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
						(4)PermitThe
			 term permit means any permit, license, approval, variance, or
			 other form of authorization that a refiner is required to obtain—
							(A)under any Federal
			 law; or
							(B)from a State or
			 Indian tribal government agency delegated authority by the Federal Government,
			 or authorized under Federal law, to issue permits.
							(5)RefinerThe
			 term refiner means a person that—
							(A)owns or operates a
			 refinery; or
							(B)seeks to become an
			 owner or operator of a refinery.
							(6)Refinery
							(A)In
			 generalThe term refinery means—
								(i)a facility at
			 which crude oil is refined into transportation fuel or other petroleum
			 products; or
								(ii)a coal
			 liquification or coal-to-liquid facility at which coal is processed into
			 synthetic crude oil or any other fuel.
								(B)InclusionsThe
			 term refinery includes an expansion of a refinery.
							(7)Refinery
			 permitting agreementThe term refinery permitting
			 agreement means an agreement entered into between the Administrator and
			 a State or Indian tribe under subsection (b).
						(8)SecretaryThe
			 term Secretary means the Secretary of Commerce.
						(9)StateThe
			 term State means—
							(A)a State;
							(B)the District of
			 Columbia;
							(C)the Commonwealth
			 of Puerto Rico; and
							(D)any other
			 territory or possession of the United States.
							(b)Streamlining of
			 refinery permitting process
						(1)In
			 generalAt the request of the Governor of a State or the
			 governing body of an Indian tribe, the Administrator shall enter into a
			 refinery permitting agreement with the State or Indian tribe under which the
			 process for obtaining all permits necessary for the construction and operation
			 of a refinery shall be streamlined using a systematic interdisciplinary
			 multimedia approach as provided in this section.
						(2)Authority of
			 AdministratorUnder a refinery permitting agreement the
			 Administrator shall have authority, as applicable and necessary, to—
							(A)accept from a
			 refiner a consolidated application for all permits that the refiner is required
			 to obtain to construct and operate a refinery;
							(B)in consultation
			 and cooperation with each Federal, State, or Indian tribal government agency
			 that is required to make any determination to authorize the issuance of a
			 permit, establish a schedule under which each agency shall—
								(i)concurrently
			 consider, to the maximum extent practicable, each determination to be made;
			 and
								(ii)complete each
			 step in the permitting process; and
								(C)issue a
			 consolidated permit that combines all permits issued under the schedule
			 established under subparagraph (B).
							(3)Agreement by the
			 StateUnder a refinery permitting agreement, a State or governing
			 body of an Indian tribe shall agree that—
							(A)the Administrator
			 shall have each of the authorities described in paragraph (2); and
							(B)each State or
			 Indian tribal government agency shall—
								(i)in accordance with
			 State law, make such structural and operational changes in the agencies as are
			 necessary to enable the agencies to carry out consolidated project-wide permit
			 reviews concurrently and in coordination with the Environmental Protection
			 Agency and other Federal agencies; and
								(ii)comply, to the
			 maximum extent practicable, with the applicable schedule established under
			 paragraph (2)(B).
								(4)Deadlines
							(A)New
			 refineriesIn the case of a consolidated permit for the
			 construction of a new refinery, the Administrator and the State or governing
			 body of an Indian tribe shall approve or disapprove the consolidated permit not
			 later than—
								(i)360 days after the
			 date of the receipt of the administratively complete application for the
			 consolidated permit; or
								(ii)on agreement of
			 the applicant, the Administrator, and the State or governing body of the Indian
			 tribe, 90 days after the expiration of the deadline established under clause
			 (i).
								(B)Expansion of
			 existing refineriesIn the case of a consolidated permit for the
			 expansion of an existing refinery, the Administrator and the State or governing
			 body of an Indian tribe shall approve or disapprove the consolidated permit not
			 later than—
								(i)120 days after the
			 date of the receipt of the administratively complete application for the
			 consolidated permit; or
								(ii)on agreement of
			 the applicant, the Administrator, and the State or governing body of the Indian
			 tribe, 30 days after the expiration of the deadline established under clause
			 (i).
								(5)Federal
			 agenciesEach Federal agency that is required to make any
			 determination to authorize the issuance of a permit shall comply with the
			 applicable schedule established under paragraph (2)(B).
						(6)Judicial
			 reviewAny civil action for review of any permit determination
			 under a refinery permitting agreement shall be brought exclusively in the
			 United States district court for the district in which the refinery is located
			 or proposed to be located.
						(7)Efficient permit
			 reviewIn order to reduce the duplication of procedures, the
			 Administrator shall use State permitting and monitoring procedures to satisfy
			 substantially equivalent Federal requirements under this subtitle.
						(8)SeverabilityIf
			 1 or more permits that are required for the construction or operation of a
			 refinery are not approved on or before any deadline established under paragraph
			 (4), the Administrator may issue a consolidated permit that combines all other
			 permits that the refiner is required to obtain other than any permits that are
			 not approved.
						(9)SavingsNothing
			 in this subsection affects the operation or implementation of otherwise
			 applicable law regarding permits necessary for the construction and operation
			 of a refinery.
						(10)Consultation
			 with local governmentsCongress encourages the Administrator,
			 States, and tribal governments to consult, to the maximum extent practicable,
			 with local governments in carrying out this subsection.
						(11)Effect on local
			 authorityNothing in this subsection affects—
							(A)the authority of a
			 local government with respect to the issuance of permits; or
							(B)any requirement or
			 ordinance of a local government (such as a zoning regulation).
							(c)Fischer-Tropsch
			 fuel
						(1)In
			 generalIn cooperation with the Secretary of Energy, the
			 Secretary of Defense, the Administrator of the Federal Aviation Administration,
			 the Secretary of Health and Human Services, and Fischer-Tropsch industry
			 representatives, the Administrator shall—
							(A)conduct a research
			 and demonstration program to evaluate the air quality benefits of ultra-clean
			 Fischer-Tropsch transportation fuel, including diesel and jet fuel;
							(B)evaluate the use
			 of ultra-clean Fischer-Tropsch transportation fuel as a mechanism for reducing
			 engine exhaust emissions; and
							(C)submit
			 recommendations to Congress on the most effective use and associated benefits
			 of this ultra-clean fuel for reducing public exposure to exhaust
			 emissions.
							(2)Guidance and
			 technical supportThe Administrator shall, to the extent
			 necessary, issue any guidance or technical support documents that would
			 facilitate the effective use and associated benefit of Fischer-Tropsch fuel and
			 blends.
						(3)RequirementsThe
			 program described in paragraph (1) shall consider—
							(A)the use of neat
			 (100 percent) Fischer-Tropsch fuel and blends with conventional crude
			 oil-derived fuel for heavy-duty and light-duty diesel engines and the aviation
			 sector; and
							(B)the production
			 costs associated with domestic production of this ultra-clean fuel and prices
			 for consumers.
							(4)ReportsThe
			 Administrator shall submit to the Committee on Environment and Public Works and
			 the Committee on Energy and Natural Resources of the Senate and the Committee
			 on Energy and Commerce of the House of Representatives—
							(A)not later than 1
			 year after the date of enactment of this Act, an interim report on actions
			 taken to carry out this subsection; and
							(B)not later than 2
			 years after the date of enactment of this Act, a final report on actions taken
			 to carry out this subsection.
							312.Existing
			 refinery permit application deadlineNotwithstanding any other provision of law,
			 applications for a permit for existing refinery applications shall not be
			 considered to be timely if submitted after 120 days after the date of enactment
			 of this Act.
				
